 1

 2
                                 UNITED STATES DISTRICT CCOURT
 3

 4                                        DISTRICT OF NEVADA

 5

 6   JAMAL DAMON HENDRIX,                         ) Case No.: 3:15-CV-00336-RCJ-WGC
                                                  )
 7                                                ) ORDER
                            Plaintiff,            )
 8                                                )
     vs.                                          )
 9                                                )
     STATE OF NEVADA, et al.,                     )
10                                                )
                    Defendants.                   )
11                                                )
                                                  )
12

13
           Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge (ECF No. 721) entered on September 18, 2018, recommending that the Court
15
     grant Defendants’ Motion for Summary Judgment. On October 15, 2018, Plaintiff filed
16

17   Objections to Magistrate Judge’s Report and Recommendation (ECF No. 75).

18         The Court has conducted its de novo review in this case, has fully considered the
19
     objections of the Plaintiff, the pleadings and memoranda of the parties and other
20
     relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
21

22
     The Court determines that the Magistrate Judge’s Report and Recommendation (ECF

23   No. 72) entered on September 18, 2018 should be ADOPTED and ACCEPTED.
24         IT IS HEREBY ORDERED that Count I is DISMISSED WITHOUT PREJUDICE.
25
           IT IS FURTHER ORDERED that Defendants’ motion for summary judgment with
26
     respect to the retaliation claim asserted in Count III is GRANTED.
27

28         1   Refers to Court’s docket number.



                                                  ORDER - 1
 1         IT IS FURTHER ORDERED that Defendants’ motion for summary judgment with
 2
     respect to the Fourth Amendment claim asserted in Count III is GRANTED.
 3
           IT IS FURTHER ORDERED that Defendants’ motion for summary judgment with
 4

 5
     respect to the Eighth Amendment claims in Counts IV and V are GRANTED.

 6         IT IS FURTHER ORDERED that Defendants’ motion for summary judgment with
 7   respect to the First Amendment retaliation claim in Count V on the basis that Plaintiff
 8
     failed to exhaust his administrative remedies is GRANTED.
 9
           IT IS FURTHER ORDERED that Defendants’ motion for summary judgment as to
10

11   HEALER, SANDOVAL, BAKER, FOSTER, COX, MCDANIEL AND SISCO in Count VI

12   is GRANTED.
13
           IT IS SO ORDERED.
14
                                                  Dated this 24TH Day of October, 2018.
15

16

17                                                ROBERT C. JONES
                                                  Senior District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                ORDER - 2
